                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §          CRIMINAL NO. 4:18-CR-575
                                                §          (HUGHES)
 JACK STEPHEN PURSLEY,                          §
   AKA STEVE PURSLEY,                           §
             Defendant.                         §

                         GOVERNMENT’S MOTION IN LIMINE
                        TO PRESENT TESTIMONY AND RECORDS

       The United States, by and through undersigned counsel, submits the following motions in

limine. For the reason enumerated below, the Government respectfully requests pretrial

determinations to (1) allow summary witness testimony and permit the summary witness to be

present during trial; (2) allow the use of demonstrative aids; (3) bar argument or evidence regarding

purported government misconduct in the initiation of the present case; and (4) permit the testimony

of Lisa Carrillo and Christopher Carrillo and records that support their testimony. For the following

reasons, the Government respectfully requests that this evidence be admitted.

Procedural History

       On September 20, 2018, a grand jury returned a four-count indictment against Defendant

Pursley. Count One charged the defendant with conspiracy to defraud the United States, in

violation of 18 U.S.C. § 371; Count Two charged the defendant with tax evasion, in violation of

26 U.S.C. § 7201, relating to his individual income taxes for the 2009 tax year; Count Three

charged the defendant with tax evasion, relating to his individual income taxes for the 2010 tax

year; and Count Four charged the defendant with tax evasion relating to Shaun Mooney’s




                                                    1
individual income taxes for the 2010 tax year.1 The charges relate to Defendant Pursley’s

participation with Mooney in a scheme to repatriate more than $18 million in untaxed proceeds of

Mooney’s offshore oil rig employee leasing business, which had been hidden in unreported bank

accounts in the Isle of Man. The goal of the scheme was to repatriate the funds in a manner

designed to conceal the receipt from the Internal Revenue Service and to enrich Defendant Pursley

and Mooney.

          Trial is scheduled to begin trial on November 27, 2018.

      1. Motion to Allow Summary Witness Testimony and to Allow Revenue Agent Frasier
         to Remain in the Courtroom Throughout Trial

          To assist the jury in the examination of bank records and business records, as well as to

assist the jury in the relevant income tax calculations, the Government intends to present summary

witness testimony. The Government expects to call in its case-in-chief IRS Revenue Agent

Michael Frasier. In his anticipated testimony, Revenue Agent Frasier will identify and summarize

various transactions involving the defendant and Mooney that appear in the admitted exhibits.

Revenue Agent Frasier will also summarize tax-related evidence and introduce computations and

schedules reflecting the defendant and Mooney’s unreported income. While the Government

believes that some of Revenue Agent Frasier’s testimony likely does not require his being qualified

as an expert, the Government, nonetheless, intends to qualify him as such and has provided

appropriate notice to the defendant.

          Such summary testimony is routinely admitted in income tax prosecutions. For example,

in United States v. Moore, the Fifth Circuit found that it was wholly appropriate for an IRS agent

to testify as an expert where the agent “testified to facts that were either well within his area of



1
    Mooney was identified as Co-Conspirator 1 in the indictment.


                                                     2
expertise or were personally experienced by him.” United States v. Moore, 997 F.2d 55, 58 (5th

Cir. 1993) (IRS revenue agents may testify as expert summary witnesses). Put differently, an IRS

expert is permitted to summarize and analyze the facts indicating willful tax evasion so long as he

does not “directly embrace the ultimate question of whether [the defendant] did in fact intend to

evade income taxes.” United States v. Dotson, 817 F.2d 1127, 1132 (5th Cir. 1987) (vacated in

part on other grounds, United States v. Dotson, 821 F.2d 1034 (5th Cir. 1987)). If the testimony is

limited to these parameters, and an instruction about the weight of the testimony is provided, then

the testimony will be “placed in the proper perspective.” United States v. Fogg, 652 F.2d 551, 557

(5th Cir. 1981).

       Revenue Agent Frasier’s testimony would be based on evidence admitted at trial.

Accordingly, as is standard practice in a federal tax prosecution, the Government will request that

Revenue Agent Frasier be permitted to remain in the courtroom throughout the presentation of the

evidence pursuant to Federal Rule of Evidence 615. That rule permits a witness to remain the

courtroom, even when other witness are sequestered, if the person’s presence is essential to the

presentation of the Government’s case. See Fed. R. Evid. 615(c). As the role of a summary witness

is to know and summarize the evidence, including properly admitted witness testimony, and

further, as the witness’s testimony relates only to a summary of records and does not depend on

any prior testimony, the underlying rationale for sequestration is absent. See, e.g., United States v.

Strauss, 473 F.2d 1262, 1263 (3d Cir. 1973) (finding that the purpose for sequestering a witness

is “to prevent the shaping of testimony by witnesses to match that given by other witnesses.”).

Accordingly, Revenue Agent Frasier should be permitted to be present in the courtroom

throughout the trial and to present summary testimony.




                                                  3
   2. Motion to Allow Demonstratives/Visual Aids Under Fed. R. Evid. 1006 & 611(a)

         At trial the Government intends to use, in closing argument and during the testimony of its

summary witness, visual aids to help explain its case to the jury, based upon the admitted evidence.

Specifically, the Government will offer at trial summaries or charts that incorporate complex

evidence, such bank deposits and bank flows and tax-related evidence. District courts routinely

allow the government to introduce relevant charts and summaries. See United States v. Scales, 594

F.2d 558, 563 (6th Cir. 1979). The Fifth Circuit has further affirmed the practice, so long as “(1)

the charts are based on competent evidence before the jury; (2) the primary evidence used to

construct the charts is available to the other side for comparison in order that the correctness of

the summary may be tested; (3) the person who prepared the charts is available for cross-

examination; and (4) the jury is properly instructed concerning their consideration of the charts.”

United States v. Winn, 948 F.2d 145, 159 (5th Cir. 1991); accord United States v. Goodwin, 470

F.2d 893, 899 (5th Cir.1972). The summaries need not contain a defendant’s anticipated evidence.

Myers v. United States, 356 F.2d 469, 470 (5th Cir. 1966). Copies of the summaries may be used

during the testimony concerning them. See id. The summaries may even be used during

deliberation if requested by the jury. See United States v. Silverman, 449 F.2d 1341, 1346 (2d Cir.

1971).

         Summaries may be in the form of (1) primary-evidence summaries; (2) pedagogical-device

summaries or illustrations; and (3) secondary evidence summaries that are a combination of (1)

and (2) in that they are not prepared entirely in compliance with Rule 1006 and yet are more than

mere pedagogical devices designed to simplify other evidence in the case. See United States v.

Bray, 139 F.3d 1104, 1112 (6th Cir. 1998) (extensively detailing the differences between each

category).



                                                  4
        Primary-evidence summaries that are admissible pursuant to Rule 1006 summarize

“voluminous writings, recordings or photographs which cannot be conveniently examined in court.

Fed. R. Evid. 1006. The summaries rather than the underlying documents are to be considered

evidence. See 1 Edward J. Devitt, et al., Federal Jury Practice and Instructions Section 14.02 (4th

Cir. 1992) and 1 Leonard B. Sand et al., Modern Federal Jury Instructions (Criminal) Section 5.05

at 5-34 (1997). These documents are properly admissible as evidence without a limiting

instruction. Bray, 139 F.3d at 1104. The defendant has been provided with notice of the

Government’s intent to use 1006 summaries and a copy of a draft money-flows summary.

        Pedagogical-device summaries or illustrations that clarify or simplify evidence or assist

counsel in argument to the jury are admissible pursuant to Federal Rule of Evidence 611(a). Id. at

1112-12. A pedagogical device may include information on a drawing, flip chart, summary, graph,

or illustrative aids that:

        (1) is used to summarize or illustrate evidence, such as documents, recordings, or
        trial testimony, that has been admitted in evidence; (2) is itself not admitted into
        evidence; and (3) may reflect to some extent, through captions or other
        organizational devices or descriptions, the inferences and conclusions drawn from
        the underlying evidence by the summary’s proponent. This type of exhibit is “‘more
        akin to argument than evidence’ since [it] organize[s] the jury’s examination of
        testimony and documents already admitted in evidence.”

Id. at 1111; Scales 594 F.2d 564. These devices are generally not admitted as evidence, and the

Court should have given a limiting instruction informing the jury of the summary’s purpose and

that it does not constitute evidence. United States v. Campbell, 845 F.2d 1374, 1381 (6th Cir.

1988). The Government may use pedagogical devices and will request that the Court instruct the

jury that these charts, if used, are not evidence but are used only as an illustrative aid.

        The final type of summary—secondary-evidence summaries—are a combination of (1) and

(2), and are “admitted in evidence not in lieu of the evidence they summaries but in addition


                                                   5
thereto, because in the judgment of the trial court such summaries so accurately and reliably

summarize complex or difficult evidence that is received in the case as to materially assist the

jurors in better understanding the evidence.” Bray, 139 F.3d at 1112. When this evidence is

admitted, a court should instruct the jury that the summary “is not independent evidence of its

subject matter, and is only valid and reliable as the underlying evidence it summarizes. Id.

       The Government intends to introduce all three forms of summaries—(1) primary-evidence

summaries; (2) pedagogical-device summaries or illustrations; and (3) secondary evidence

summaries that are a combination of (1) and (2)—and submits that such summaries should be

admitted.

   3. Motion in Limine to Bar Discussion as to the Onset of the Government Investigation

       In his opposition to the Government’s Motion for a Rule 15 Deposition, the defendant

made several unsupported allegations regarding the propriety of the initiation of the investigation

against him. Even if any of defendant’s allegations had factual support, which they do not, they

are irrelevant as they do not bear on the issue of any defendant’s guilt or innocence. The defendant

has only made unsupported allegations in this regard, and has not filed any motion, evidence, or

declaration directed to such allegations. Even in case of claims of outrageous conduct, or selective

or vindictive prosecution, courts have routinely held that claims of improper motive in

investigating and prosecuting a defendant, however framed, are legal issues to be resolved by the

trial court rather than factual matters to be argued to the jury. See, e.g., United States v. Jones, 52

F.3d 924, 927 (11th Cir. 1995) (“The selective prosecution defense is an issue for the court to

decide, not an issue for the jury [because] selective prosecution is a defect in the institution of the

prosecution that has no bearing on the determination of factual guilt.”); see also United States v.

Luisi, 482 F.3d 43, 58 (1st Cir. 2007) (“Outrageous government conduct is an issue of law, and it



                                                  6
is the province of the district court—and not the jury—to rule on a defendant’s motion to dismiss

on that ground.”); United States v. Porter, 764 F.2d 1, 14 (1st Cir. 1985) (concluding that the

district court properly rejected a proposed jury instruction regarding “outrageous government

conduct” because it was the court’s province to decide whether such conduct fell into the

“exceptional category where fundamental fairness require[d] dismissal of an indictment”); United

States v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997) (concluding that a claim of selective

prosecution was properly resolved by the court rather than the jury because it involves a “defect

in the institution of the prosecution,” rather than factual innocence” (citation omitted)).

Accordingly, the defendant should not be permitted to introduce evidence or argument challenging

the propriety of his prosecution. See, e.g., United States v. O’Brien, 974 F.2d 1346 (10th Cir. 1992)

(unpublished) (“The evidence appellant sought to introduce was relevant only to his selective

prosecution argument which had already been denied by the district court as a matter of law. Since

the court determined appellant was not the victim of selective prosecution, evidence supporting

that claim was irrelevant.”). The reasons that the Government began an investigation of Defendant

Pursley have no relevance whatsoever in this case and the defense should be precluded from

making such or similar arguments to the jury.

   4. Motion to Permit the Testimony and Supporting Records of Lisa Carrillo &
      Christopher Carrillo

       The Government moves to permit both the testimony of Lisa Carrillo and Christopher

Carrillo, as well as records that support their testimony. Such evidence is inextricably intertwined

with the present offense and is highly relevant to central issues in the case: the defendant’s

knowledge, intent and plan. Accordingly, the testimony and records are permissible under the

federal rules of evidence.




                                                 7
           a. Factual Background

       As alleged in the indictment, Mooney owned and operated a lucrative oilrig staffing

business in the Isle of Man called Southeastern Shipping Company (“SES”). After operating SES

for many years without any IRS reporting, Mooney decided that he wanted to repatriate his money

back to the United States in a manner that permitted him to continue to evade the payment of taxes.

Mooney thus solicited Pursley’s assistance. From 2007 through 2009, Pursley structured the

movement of millions of dollars from bank accounts in the Isle of Man to accounts in the United

States, which were held by United States corporations owned by Pursley and Mooney. One of the

companies used to receive offshore funds was Gulf States Management Company (“Gulf States”).

Gulf States had multiple bank accounts, including Washington Mutual/Chase account

XXXX1563-0 (“Account 1”) and Charles Schwab account XXXX-1072 (“Account 2”)

(collectively, “the Accounts”). Pursley was a signatory on both of these accounts.

       Pursley structured the transfer of funds to the United States companies owned and

controlled by the defendant and Mooney to look like non-taxable investments. In particular, using

a nominee company in the Isle of Man called Pelhambridge Limited (“Pelhambridge”), Pursley

and Mooney caused Pelhambridge to make bogus stock purchases of stock of their respective

United States companies. Pursley and Mooney then directed the funds for the purported stock

purchases into domestic bank accounts they controlled, including the Accounts. Some of the

relevant transfers into these accounts took place in November 2007. Essentially, the scheme

involved using bogus stock purchases through nominee companies, such as Gulf States, to

repatriate unreported income. Thus, a critical component of the Government’s case is

demonstrating Pursley’s use and control of Gulf States, and that Pursley knew about and directed

the bogus stock purchases through the nominee entities.



                                                8
       At same period of time in which Pursley was illegally repatriating his portion of Mooney’s

funds from the Isle of Man, Pursley also utilized Gulf States and the Accounts in a business

arrangement with Christopher Carrillo and his wife, Lisa Carrillo (“the Carrillos”). The structure

of the transaction is similar to that used to repatriate Mooney’s funds. Beginning in or about June

2006, Pursley and the Carrillos entered into a business relationship to flip houses that they had

renovated. Pursley provided a corporation by the name of Global Publishing Corporation (“Global

Publishing”), for which Lisa Carrillo and Pursley’s wife, Amber Pursley, were the initial

shareholders. According to the Carrillos, the company was capitalized with money from Pursley.

The Carrillos did not invest any money into the enterprise. Global Publishing’s internal records,

however, indicate that a third party by the name of “Jose Carrillo” (no relation) purportedly

invested approximately $552,000 (in three tranches in October, November, and December 2006)

in exchange for stock in Global Publishing. The Carrillos have never met Jose Carrillo and have

indicated that he is not related to them, nor was he involved the renovation or sale of the properties,

excepting his purported investment.

       In or about October 2007, Global Publishing purchased approximately 88,000 shares of

stock for $528,000 in Gulf States. Shortly thereafter, on or about November 8, 2007, Lisa Carrillo,

at Pursley’s direction, transferred approximately $528,000 to Gulf States’ Account 1. These funds

were then transferred from Account 1 to Gulf States’ Account 2, and were subsequently used in

late 2007 to purchase two properties. Importantly, at the time the Carrillo-related funds were

transferred to Account 1 in November 2007, that account contained funds from Mooney that had

been transferred the same month.

       In 2008, the Carrillos and Pursley sold the investment properties for a profit. The proceeds

were placed in Account 2, which was again was nominally owned by Gulf States. The Carrillos



                                                  9
then received from Gulf States approximately $115,000, representing their portion of the profit.

The remaining funds in Account 2 were later deposited into Pursley’s E-Trade account

XXXX4096, his IOLTA account at First Bank/Prosperity #XXXX0300, and his account at First

Bank/Prosperity XXX11467. The Government is unaware of any repayment of Jose Carrillo. The

sale of the properties was not reported to the IRS by Gulf States.

           b. Legal Analysis

       Federal Rule of Evidence 404(b) provides that evidence of a defendant’s crimes, wrongs,

or other acts “is not admissible to prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Rule 404(b)

further clarifies, however, that evidence of a crime, wrong, or other act may be admissible for any

other purpose, “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). Rule 404(b) has no application,

however, to evidence of uncharged conduct that is intrinsic to the crime charged. “Evidence of an

uncharged offense arising out of the same transaction or series of transactions as the charged

offense is not an “extrinsic” offense within the meaning of Rule 404(b), and is therefore not barred

by the rule.” United States v. Dula, 989 F.2d 772, 777 (5th Cir. 1993); see also United States v.

Williams, 900 F.2d 823, 825 (5th Cir. 1990) (“Other act’ evidence is ‘intrinsic’ when the evidence

of the other act and the evidence of the crime charged are ‘inextricably intertwined’ or both acts

are part of a ‘single criminal episode’ or the other acts were ‘necessary preliminaries’ to the crime

charged.”). For example in United States v Freeman, the Fifth Circuit found that evidence of

financial transactions comprising an uncharged offense was “inexorably intertwined with the

charged scheme,” as the uncharged offense “arose out of the same series of transactions, because

the funds were co-mingled and used to make lulling payments to investors from both schemes.”



                                                 10
United States v. Freeman, 434 F.3d 369, 374 (5th Cir. 2005). This is similar to what occurred in

the present case.

       The defendant utilized the Accounts held under the name of the Gulf States Corporation to

facilitate repatriation of Co-Conspirator’s offshore money in November 2007 and March 2008,

papering over many of these transfer via stock purchase agreements. Similarly, the testimony of

the Carrillos and the corroborating records will show that the defendant used the same company,

Gulf States, and the same accounts in November 2007 to purchase property with the Carrillos and

to later facilitate his and the Carrillos’ payouts from their real estate venture. The testimony and

records will show that a stock purchase agreement was used to justify the transfer of funds to Gulf

States. The use of the same company and the same accounts during the same relevant time frame

demonstrates the defendant’s dominion and control of the account, which could be an issue in the

present case.

       Furthermore, because the defendant utilized the same bank account during the same time

period, he effectively commingled funds from the Carrillo venture and the funds from Mooney.

The flow of funds in the present case is an integral component of the Government’s case-in-chief,

as the Government will have to demonstrate that the funds received by the defendant were not a

return of capital or attributable to third parties. At its most basic, an explanation of the defendant’s

use and control of Gulf States and its related accounts and the in-flows/out-flows from the

associated accounts is inextricably intertwined with the forensic banking analysis that the

Government must perform. For this reason, the Government respectfully submits that the

testimony of the Carrillos and the related records are intrinsic and admissible.

       Although the first sentence of Rule 404(b) is framed restrictively, the rule itself is quite

permissive, permitting the admission of other crimes evidence in all but one circumstance–for the



                                                  11
purpose of proving that a person’s actions conform to his character. Thus, framed differently, Rule

404(b) is a rule of inclusion, not exclusion. See Huddleston v. United States, 485 U.S. 681, 688

(1988); see also United States v. Higgs, 353 F.3d 281, 311 (4th Cir. 2003) (“Rule 404(b) is an

inclusive rule, admitting all evidence of other crimes or acts except that which tends to prove only

criminal disposition.”) (emphasis added).

       While the Government does not believe that the Carrillos’ testimony or associated records

is character evidence because of its intrinsic quality, even if the evidence did fall under Rule 404(b)

it should be permitted as evidence of knowledge, intent, plan, and lack of accident.2 The Fifth

Circuit applies a two-step inquiry when assessing whether extrinsic evidence is admissible. “First

it must be determined that the extrinsic offense evidence is relevant to an issue other than the

defendant’s character. Second, the evidence must possess probative value that is not substantially

outweighed by its undue prejudice and must meet the other requirements of rule 403.” United

States v. Gurrola, 898 F.3d 524, 537 (5th Cir. 2018). Both these criteria are satisfied here.

       As indicated, the Carrillo evidence reveals that the defendant used the same accounts, the

same corporation, and the same stock-purchasing scheme, whereby one corporation purchases

stock in another corporation, during precisely the same time period as a means of obscuring his

relationship to another income generation activity. This is clear evidence of the defendant’s modus

operandi, as well as his knowledge of and involvement in the charged criminal scheme. It also

reveals that the stock purchase arrangement did not happen by accident or happenstance; it was a

byproduct of the defendant’s direction. The Carrillos will testify as such with respect to the Global




2
 The Government filed its 404(b) notice on November 1, 2018. The documents related to the
404(b) issue were provided to the defense with the rest of the discovery.


                                                  12
Publishing transfer. Because the Carrillo-related evidence has multiple legitimate purposes, it

satisfies the first prong of Rule 404(b).

       As to the second prong, the central concern of rule 403 is whether the probative value of

the evidence sought to be introduced is “substantially outweighed by the danger of unfair

prejudice.” The Fifth Circuit has applied a multi-factor test in assessing evidence under Rule 403

that includes “(1) the government’s need for the extrinsic evidence, (2) the similarity between the

extrinsic and charged offenses, (3) the amount of time separating the two offenses, and (4) the

court’s limiting instructions. In addition, we consider the overall prejudicial effect of the extrinsic

evidence.” United States v. Juarez, 866 F.3d 622, 627 (5th Cir. 2017) (internal citations omitted).

       Applied here, the Government has a substantial need for the extrinsic evidence as it goes

directly to the defendant’s knowledge and intent and these are both likely to be key components

of the defendant’s defense. As explained in Juarez, “Extrinsic evidence has a high probative value

when intent is the key issue at trial . . . particularly true when the evidence is necessary to counter

[a defendant’s] claim that he was merely an ignorant participant.” Id. (internal citations omitted).

Turning to the second and third elements, as detailed above, the extrinsic evidence is highly similar

to the charged evidence and occurred contemporaneously. Both of these factors enhance the

evidence’s probative value. Id. Finally, with respect to the evidence’s possible prejudicial effect,

the proffered evidence is not of the kind typically found to be highly prejudicial as it does not

involve violent acts, nor is it greater “magnitude than the crimes for which the defendant is on

trial,” nor will it “occupy more of the jury’s time than the evidence of the charged offenses.” United

States v. Hernandez-Guevara, 162 F.3d 863 872 (5th Cir. 1998). As the probative value of the

evidence is substantial and the possible prejudice minimal, and can be mitigated by an appropriate

jury instruction, the evidence is admissible under Rules 403 and 404(b).



                                                  13
   5. Conclusion

       For the aforementioned, the United States respectfully requests that the Court grant the

above-described motions in limine.

                                                   Respectfully Submitted,


                                                   RYAN K. PATRICK
                                                   United States Attorney
                                                   Southern District of Texas


                                           By:     /s/ Nanette L. Davis
                                                   Nanette L. Davis, Senior Litigation Counsel
                                                   Nanette.L.Davis@usdoj.gov
                                                   Grace E. Albinson, Trial Attorney
                                                   Grace.E.Albinson@usdoj.gov
                                                   Sean P. Beaty, Trial Attorney
                                                   Sean.P.Beaty@usdoj.gov
                                                   U.S. Department of Justice, Tax Division
                                                   601 D Street, N.W., Room 7634
                                                   Washington, DC 20004
                                                   (202) 514-8030/616-3311/616-2717




                                              14
                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION



 UNITED STATES OF AMERICA                   §
                                            §
                 v.                         §         CRIMINAL NO. 4:18-CR-575
                                            §         (HUGHES)
 JACK STEPHEN PURSLEY,                      §
   AKA STEVE PURSLEY,                       §
             Defendant.                     §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 2, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.




                                          By:     /s/ Nanette L. Davis
                                                  Nanette L. Davis, Senior Litigation Counsel
                                                  Nanette.L.Davis@usdoj.gov
                                                  Grace E. Albinson, Trial Attorney
                                                  Grace.E.Albinson@usdoj.gov
                                                  Sean P. Beaty, Trial Attorney
                                                  Sean.P.Beaty@usdoj.gov
                                                  U.S. Department of Justice, Tax Division
                                                  601 D Street, N.W., Room 7634
                                                  Washington, DC 20004
                                                  (202) 514-8030/616-3311/616-2717




                                             15
